United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3213
                                  ___________

Glenn Delph,                          *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Arkansas.
                                      *
Michael Astrue, Commissioner,         *
Social Security Administration,       *
                                      *
            Appellee.                 *
                                _____________

                                Submitted: June 13, 2008
                                    Filed: August 15, 2008
                                 _____________

Before LOKEN, Chief Judge, COLLOTON, Circuit Judge, and PIERSOL1, District
      Judge.
                             _____________

PIERSOL, District Judge.

      Glenn Delph was found disabled as of April 11, 1988, by the Social Security
Administration (SSA). SSA found that Delph’s degenerative disk disease of the
cervical and lumbar spine, back injury, mood disorder, and schizoaffective disorder
precluded work and rendered him disabled. He was awarded disability insurance


      1
        The Honorable Lawrence L. Piersol, United States District Court for the
District of South Dakota, sitting by designation.
benefits (DIB) and supplemental security income (SSI) payments. On December 10,
1998, SSA notified Delph that a records review revealed his condition had improved
and he was no longer disabled. That determination was upheld after a hearing before
an Administrative Law Judge (ALJ). Delph filed suit in district court. In a decision
issued on January 17, 2003, the district court held that the ALJ failed to follow the
eight-step sequential process required in medical improvement cases. The case was
remanded for further administrative proceedings.

       During the pendency of his appeal in district court, Delph had filed a second
application for DIB and SSI on October 17, 2001. The second application alleged the
same disability onset date as the first application, and SSA consolidated the second
application with the case on remand. An ALJ held a hearing on August 26, 2003.
Delph was present and represented by a lawyer. The ALJ denied Delph’s second
application for benefits, and again found that Delph’s condition had improved and he
was no longer disabled as of December 1, 1998. After SSA’s appeals council denied
his request for review on March 22, 2005, the ALJ’s decision became the
Commissioner’s final decision and Delph filed another civil action in district court.
On September 21, 2006, the district court2 affirmed SSA’s final determination and
dismissed Delph’s case with prejudice. This appeal followed. For the reasons set
forth below, we affirm the judgment of the district court.

                                          I

        Delph began working as a process specialist in a paper mill in 1978. At times,
Delph’s work required him to lift 100-pound rolls of paper, and he injured his back
in 1988. He was referred to Dr. Blackwell, an orthopedic surgeon. Dr. Blackwell’s
initial impression after examining Delph on April 19, 1988, was “lumbosacral strain

      2
        The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for decision by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-
with stiffness.” Dr. Blackwell prescribed medication and exercise therapy. An
attempt by Delph to return to work in June was unsuccessful. He was referred to a
neurologist, Dr. Abraham, who recommended physical therapy, medication and
decreased activities for Delph’s back pain. Medical records from treating physicians
indicate that Delph suffered from muscle spasms in his back shortly after his injury
in 1988, and muscle spasms were still present in March and April of 1995. A report
from the University of Arkansas for Medical Sciences indicated that in April 1995
Delph could walk with a cane for only up to three or four blocks per day.

       At the time of the initial determination of disability in 1995, Delph was 37 years
old and had two years of college. As part of the initial determination process, he was
referred by SSA for both a medical and a psychological examination. A psychological
consultative examination was performed by Barry McDonald, Ph.D., on June 21,
1995. Dr. McDonald described Delph as functioning “at the upper end of the
Borderline range of intelligence.” He was concerned about the discrepancy between
Delph’s low IQ and his high average reading ability, noting that it is “strongly
suggestive of a drop or reduction from a previous, higher level of intellectual
functioning due to major psychological maladjustment or organicity.” Dr. McDonald
diagnosed mood disorder, anxiety disorder, cognitive disorder, probable pain disorder
with psychological factors (Axis I); and personality disorder with passive-dependent
and socially avoidant and possibly dysthymic and schizoid traits predominating (Axis
II).

       The consultative medical examination was done by Harold Chakales, M.D., on
May 3, 1995. Delph was walking with an antalgic gait and using a cane. Dr.
Chakales reported that xrays of the lumbar spine showed degenerative disc disease
with Smoral’s nodes at L4-L5 and L5-S1. Examination of the lumbar spine showed
straightening of the lordosis, 70 degrees forward flexion and 10 degrees of lateral tilt.
Examination of the cervical spine showed 20% restriction in all planes of motion.
Delph lacked 10-15 degrees of hyperextension of shoulders and forearms in both of

                                          -3-
his upper extremities. Dr. Chakales’ diagnoses were lumbar degenerative disc disease,
cervical degenerative disc disease, psychophysiological musculoskelatal system
reaction manifested by chronic neck pain and low back pain, and chronic pain
syndrome. He found that Delph was a “poor rehabilitative candidate.”

      Based upon the records and consultative examinations, the ALJ found that
Delph’s physical and mental restrictions precluded him from doing even sedentary
work, and a fully favorable decision awarding him benefits was issued on September
27, 1995.

      Between the disability determination in 1995 and the 1998 review initiated by
SSA, Delph continued to seek treatment at the Family Medical Center. The medical
records show that much of the treatment during that time period was for high blood
pressure, but Delph often complained of neck, back and knee pain. For example, on
October 16, 1996, Delph complained of chronic neck pain after running out of his
prescription for Voltaren. Dr. Brillhart prescribed Daypro and suggested physical
therapy if the pain did not improve. In June 1997, Delph complained of headaches
and increasing neck pain extending into the right shoulder. He also mentioned left
knee pain. He was given a prescription for Voltaren and physical therapy was
recommended. A CT scan of his left knee in July 1997 showed arthritis with mild
degenerative changes. His knee pain apparently was alleviated by a steroid injection
on October 10, 1997.

      During the review process in 1998, Delph was referred to S.A. Broughton,
M.D., for a psychiatric consultative examination, and to Khalid Mahmood, M.D., for
an internal medicine consultative examination. Dr. Broughton conducted an
examination on October 27, 1998. He diagnosed Delph with adjustment disorder with
depressed mood (Axis I); history of chronic back and neck pain and hypertension
(Axis III); and an Axis IV rating of moderate. Delph had a Global Assessment of
Functioning (“GAF”) score of 60.

                                         -4-
      The consultative medical exam was conducted on October 20, 1998. Dr.
Mahmood diagnosed hypertension and degenerative disc disease of the cervical and
lumbar spine with questionable radiculopathy. He concluded that Delph had
“moderate physical disability because of severe neck pain and lower back pain.
However patient can sit, stand and walk without any problems.” Delph was no longer
using a cane to walk and he had a normal gait.

       A Psychiatric Review Technique Form dated December 9, 1998 was completed
by an agency physician, Farrell Hillman, M.D. Dr. Hillman recognized that Delph had
an affective disorder (an adjustment disorder with a depressed mood). He found that
the mental impairment slightly affected Delph’s activities of daily living, but there
were no work restrictions. A Residual Functional Capacity Assessment Form was
completed by another agency physician, Dan M. Spoor, M.D., on December 10, 1998.
After reviewing the records, Dr. Spoor concluded that Delph could lift 25 pounds
frequently and 50 pounds occasionally. He felt Delph could stand and walk 6 hours
in an 8-hour day. Delph was completely restricted from climbing ladders and
scaffolds and to only occasionally stooping and crouching. His reaching on the right
was limited.

       In a decision issued December 10, 1998, SSA determined that Delph’s
impairments had improved, that the improvements increased his ability to work, and
that he was no longer disabled. Thus, his social security payments ended in December
1998. Delph appealed that determination within SSA. SSA took Delph’s case under
consideration and began gathering additional information.

      On March 22, 1999, Daniel H. Donahue, Ph.D., a state agency psychologist,
conducted a records review. Dr. Donahue noted evidence of depression which caused
some deficiencies of concentration, persistence or pace, moderate difficulties in
maintaining social functioning, and slight restriction of activities of daily living.
Based on these limitations, Dr. Donahue concluded that Delph “is able to perform

                                         -5-
work where interpersonal contact is incidental to work performed, e.g. assembly work;
complexity of tasks is learned and performed by rote, few variables, little judgment;
supervision required is simple, direct and concrete.”

       Delph continued to seek treatment at the Family Medical Center. His chief
complaint on June 2, 1999 was severe neck pain and he was given a refill of his
Amitriptyline prescription. On November 16, 1999, Delph complained of low back
pain. Vioxx and Flexeril were prescribed. Delph sought treatment on December 22,
1999 for both back and neck pain. Again, Vioxx and Flexeril were prescribed, along
with physical therapy. He began physical therapy on December 27, 1999. Delph was
seen at the Family Medical Center again on March 28, 2000 for severe neck pain. He
mentioned that he was trying to go to school but he was “very upset” and said, “he
doesn’t think he’s getting anywhere.” In addition to continuing the Amitriptyline and
Flexeril, Delph was told to start taking 800 milligrams of ibuprofen twice a day. An
MRI of his cervical spine was ordered. The MRI, dated April 1, 2000, showed
degenerative changes extending from the C3-4 to C6-7, osteophytes and a slight
narrowing of the spinal canal at C5-6 and C6-7, and a probable disc herniation at C4-
5. Delph was referred to a neurosurgeon.

       An administrative hearing regarding cessation of Delph’s benefits was held on
November 15, 2000. Delph testified that he was a senior in college with a 2.8 grade
point average, and he attended classes 12 hours a week. Delph no longer used a cane
to walk. He said he felt depressed sometimes, but he was not being treated for the
depression.

      Neurosurgeon T. Glenn Pait, M.D., evaluated Delph on January 11, 2001, and
August 23, 2001 for his complaints of severe neck pain. On August 23, 2001, Delph’s
motor and sensory findings were intact, and his strength was 5/5 except for the left
biceps and triceps which were 4/5. He had “some degree of limitation” of range of
motion of the cervical spine. Dr. Pait gave Delph some Vioxx samples and suggested

                                         -6-
a repeat MRI in order to determine whether surgery would be appropriate. After
another MRI was done, Dr. Pait met with Delph on October 25, 2001, and he
recommended surgery. Delph filed his new application for social security benefits on
October 17, 2001.

      SSA had another consultative medical examination of Delph conducted on
January 9, 2002 by Syed Masood, M.D. Dr. Masood noted decreased range of motion
with the cervical and lumbar spine, hips, knees, and ankles; uncontrolled
hypertension; severe back and neck ache; and disc prolapse in the lumbar area. He
determined that Delph had difficulty lying down, standing, walking, and that “he will
not be able to carry or handle objects.”

       Jerry Thomas, M.D., performed a functional capacity assessment of Delph on
January 23, 2002. He found the following exertional limitations: occasional lifting
or carrying of 10 pounds; frequent lifting or carrying of less than 10 pounds, standing
or walking at least 2 hours in an 8-hour workday; sitting for a total of about 6 hours
in an 8-hour workday; pushing and pulling with upper extremities is limited; over
head work is restricted. Delph also was found to be limited to only occasionally
climbing, balancing, stooping, kneeling, crouching and crawling.

       At the administrative hearing on August 26, 2003, Delph testified that he has
a lot of pain in his neck, back, arm and both knees. He reported trouble with turning
his head from side-to-side; he could only lift his arms about halfway over his head;
and stooping, bending, and lifting hurt his back. Delph said he had not taken any
prescription medications for four or five months because he could not afford them.
He was taking Tylenol and ibuprofen. He had not been to a doctor for at least six
months because he could not afford it. Delph testified that the neck surgery
recommended by Dr. Pait was not done because he did not have insurance to cover the
cost. Delph said he was able to drive short distances, cook meals, wash clothes, make
his bed and occasionally attend church. In addition, he was a full-time college student

                                         -7-
from 1998 to 2001, and he obtained a bachelor’s degree in communications in 2001.
Delph acquired some computer skills while in college, including word processing
skills.

       A vocational expert also testified at the August 26, 2003 hearing. After
establishing that Delph cannot perform his past relevant work, the ALJ asked some
hypothetical questions of the vocational expert. Regarding Delph’s functional
capacity as of December 1, 1998 through 2001, the ALJ asked the vocational expert
to consider a 44-year-old individual with a high school education, an ability to stand
and walk six hours, sit for six hours, lift and carry 20 pounds occasionally, ten pounds
frequently, and who is precluded from overhead work. The vocational expert said such
a person could perform the following jobs: teacher’s aide, of which there were 3,000
jobs in Arkansas and 1.1 million nationally; and hotel clerk, with 1,800 jobs available
in Arkansas and 150,000 nationally.

       In the next hypothetical question, the ALJ asked the vocational expert to
consider someone with Delph’s functional capacity beginning in 2001, the date of his
second application for benefits: a 46-year-old individual with a college degree and
some basic computer skills, including word processing, who has the ability to sit for
six hours of an eight-hour day, stand and walk two hours out of an eight-hour day, lift
and carry ten pounds occasionally, and who is precluded from overhead work. The
vocational expert responded that such an individual could perform the job of a general
office clerk, of which there were 30,000 jobs in Arkansas and 3.1 million nationally.

      In a decision issued on January 27, 2004, the ALJ determined that since at least
December 1, 1998, Delph has not been disabled for Social Security purposes because
his medical condition had improved enough for him to perform basic work activities,
and jobs existed that Delph could have performed. In relation to his October
2001application for benefits, the ALJ decided that a number of jobs were available
which met Delph’s functional limitations at that time and Delph was not disabled.

                                          -8-
The ALJ’s decision became the Commissioner’s final decision when the SSA appeals
council denied Delph’s request for review on March 22, 2005. On September 21,
2006, the district court affirmed the Commissioner’s final decision and dismissed
Delph’s case with prejudice. This appeal followed.



                                          II

       This Court has jurisdiction to review the Commissioner’s decisions pursuant
to 42 U.S.C. § 405(g). Judicial review of the Commissioner’s decisions is limited to
determining whether the Commissioner’s findings are supported by substantial
evidence. See Beckley v. Apfel, 152 F.3d 1056, 1059 (8th Cir. 1998). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
it as adequate to support a decision.” Id. We must consider evidence in the record
that fairly detracts from, as well as supports, the ALJ’s decision. See Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991).

       When benefits have been denied based on a determination that a claimant’s
disability has ceased, the issue is whether the claimant’s medical impairments have
improved to the point where he is able to perform substantial gainful activity. See 42
U.S.C. § 423(f)(1). This “medical improvement” standard requires the Commissioner
to compare a claimant’s current condition with the condition existing at the time the
claimant was found disabled and awarded benefits. The continuing disability review
process involves a sequential analysis prescribed in 20 C.F.R. § 404.1594(f). See
Dixon v. Barnhart, 324 F.3d 997, 1000-1001 (8th Cir. 2003). The regulations
provide that determining whether a claimant’s disability has ceased may involve up
to eight steps in which the Commissioner must determine the following:

      1) whether the claimant is currently engaging in substantial gainful
      activity, (2) if not, whether the disability continues because the
      claimant's impairments meet or equal the severity of a listed impairment,

                                         -9-
      (3) whether there has been a medical improvement, (4) if there has been
      a medical improvement, whether it is related to the claimant's ability to
      work, (5) if there has been no medical improvement or if the medical
      improvement is not related to the claimant's ability to work, whether any
      exception to medical improvement applies, (6) if there is medical
      improvement and it is shown to be related to the claimant's ability to
      work, whether all of the claimant's current impairments in combination
      are severe, (7) if the current impairment or combination of impairments
      is severe, whether the claimant has the residual functional capacity to
      perform any of his past relevant work activity, and (8) if the claimant is
      unable to do work performed in the past, whether the claimant can
      perform other work.

See id. (citing 20 C.F.R. § 404.1594(f)).

       This sequential analysis for cessation of benefits includes the five steps to be
followed in an initial disability determination. See 20 C.F.R. §§ 404.1520(a)(4),
416.920(a)(4); Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993) (the five-step
process for making the initial disability evaluation is: (1) whether claimant is engaged
in substantial gainful activity, (2) whether claimant has a severe impairment, (3)
whether the impairment meets or equals the severity of a listed impairment, (4)
whether claimant has the residual functional capacity to perform past relevant work
activity, and (5) if claimant is unable to do past work, whether claimant can perform
other work). In evaluating Delph’s 2001 application for benefits, the first four of the
five steps required no analysis in addition to that undertaken by the ALJ in addressing
the 1998 cessation of benefits issue. Step five, however, was handled separately by
the ALJ when he determined Delph’s functional capacity as of 2001 and decided
whether work was available for him within those restrictions.

       The ALJ first found that Delph has not engaged in substantial gainful activity.
In the next step, the ALJ concluded that Delph’s impairments do not meet or equal a
listing in the impairments listed in Appendix I, Subpart P, Regulations No. 4. Step


                                         -10-
three was whether Delph’s medical impairments have improved. Improvement is
measured from “the most recent favorable decision” that the claimant was disabled.
20 C.F.R. § 416.994(b)(1)(i). In this case, the most recent favorable decision was
September 27, 1995. The ALJ determined that Delph’s medical condition
significantly improved after September 27, 1995. Next, in step four, the ALJ found
that Delph’s medical improvements increased his functional capacity and were related
to his ability to perform work activity. Because of these findings, the ALJ skipped
step five and moved on to step six in the sequential analysis. At step six, the ALJ
noted that Delph’s impairment or combination of impairments are severe within the
meaning of the Regulations. A determination then had to be made at step seven
whether Delph retained the residual functional capacity to perform the requirements
of his past work. The ALJ found that Delph could not perform his past work. In the
final step the ALJ, relying on the vocational expert’s opinion, determined that work
was available for Delph within his restrictions as of December 1998. In regard to
Delph’s 2001 application, in what is to be the fifth step of an initial disability
determination, the ALJ concluded that beginning in 2001 Delph had a college degree
and some computer skills, and his physical abilities were restricted to lifting only ten
pounds occasionally, no overhead work, standing and walking for only two hours in
an eight-hour workday, and sitting up to six hours. Relying on the testimony of a
vocational expert, the ALJ found that Delph was capable of work as a general office
clerk and that significant numbers of those jobs existed in the state and national
economies. The ALJ then concluded that Delph was not disabled within the meaning
of the Social Security Act.

      On appeal, Delph argues that his condition did not improve after September
1995. Medical improvement “is determined by a comparison of prior and current
medical evidence . . . .” 20 C.F.R. § 404.1594(c)(1). The regulations define medical
improvement as:

      [A]ny decrease in the medical severity of your impairment(s) which was
      present at the time of the most recent favorable medical decision that you

                                         -11-
      were disabled or continued to be disabled. A determination that there has
      been a decrease in medical severity must be based on changes
      (improvement) in the symptoms, signs and/or laboratory findings
      associated with your impairment(s).

20 C.F.R. § 416.994(b)(1)(i). The SSA initially found Delph disabled because his
back injury and degenerative disc disease in the cervical and lumbar spine, mood
disorder, schizoaffective disorder, and IQ of 81 precluded him from performing
sedentary work. A careful reading of the ALJ’s decision reveals that he compared
Delph’s prior and current medical evidence to determine whether there have been
changes associated with his impairment.

       At the time of the decision allowing benefits in September 1995, records from
the University of Arkansas for Medical Sciences showed degenerative disc disease in
Delph’s neck and low back, continued muscle spasms in both areas, positive straight
leg raising and, at the time, Delph was walking with a cane. The consultative
examination by Dr. Chakales on May 3, 1995 confirmed the degenerative disc disease.
Delph was walking with an antalgic gait and using a cane. He had 20 percent
restriction of motion in all areas of his neck. The consultative mental health
evaluation by Dr. McDonald on June 21, 1995 revealed a number of problems. Delph
was reported to be moving slowly, groaning and using a cane to walk. He was
occasionally tearful during the evaluation. He reported spending his time watching
television and reading as his mother and sister did all of the chores. His IQ was 81.
Based on this information the ALJ concluded that Delph was not able to do even
sedentary work due to the combination of his physical and mental restrictions.

      While there is no doubt that Delph continued to suffer from depression, neck,
back and knee problems, and hypertension, there is substantial evidence in the record
to support the ALJ’s decision that medical improvement occurred after September
1995. Delph sought virtually no treatment for his depression, and Dr. Broughton’s
October 1998 report evidences a vast improvement in Delph’s mental health.

                                        -12-
Although he still suffered from degenerative disc disease and arthritis, his pain
appeared to be controlled with medication and a steroid injection in his left knee. He
stopped using a cane to walk and his gait became normal. Delph was able to attend
school full time in 1998. He drove back and forth to school, cooked, did laundry and
needed no significant help with his personal needs. The ALJ’s decision must be
upheld.

       Delph asserts that the ALJ failed to consider the worsening of his cervical
impairment. He points out that the radiology report of the April 2000 MRI indicates
a change on the right side of the disc interspace at the C4-5 level when compared to
the June 1, 1995 MRI. After the MRI in 2000, Delph was diagnosed with a herniated
disc at C4-C5. He was referred to a neurosurgeon and that is when Delph started
treatment with Dr. Pait who eventually recommended surgery on the cervical spine.
The Court agrees that the diagnosis of a herniated disc in 2000 may be evidence that
the condition of Delph’s cervical spine did not improve, but the ALJ’s decision
indicates that the herniation was considered. The decision contains references to Dr.
Pait’s medical records, and those records are not extensive as Delph saw him on only
a few occasions. Our role on review is limited to determining whether the
Commissioner’s findings are supported by substantial evidence on the record as a
whole. See Clark v. Apfel, 141 F.3d 1253, 1255 (8th Cir. 1998). Despite evidence of
a change in Delph’s cervical spine, the record as a whole contains substantial evidence
in support of the ALJ’s decision that Delph’s condition improved.

       Delph appears to contend that the ALJ ignored some significant nonexertional
impairments that affect his residual functional capacity. He does not elaborate on this
issue or explain what impairments he is referring to, but he cites to the law requiring
vocational expert testimony to establish there are jobs available for a person with the
claimant’s particular characteristics, including nonexertional limitations. See, e.g.,
Sanders v. Sullivan, 983 F.2d 822, 823 (8th Cir. 1992). The ALJ in this case
specifically addressed Delph’s nonexertional limitations and determined that they do

                                         -13-
not limit his ability to perform basic work activities. Dr. McDonald listed an
assortment of disorders after his psychological evaluation of Delph in June 1995.
Since that time, Delph has undergone a number of mental health evaluations and his
mental health records have been reviewed by specialists. The recent records show no
significant psychological or psychiatric problems. The ALJ acknowledged that Delph
suffers from depression. The ALJ found, however, that the evidence does not reveal
any significant restrictions on Delph’s activities as a result of the depression. Delph
points to no record evidence to the contrary. The ALJ’s findings are supported by
substantial evidence.



                                         III
      The judgment of the district court is affirmed.
                     ______________________________




                                         -14-